Citation Nr: 0613423	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-32 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date for service 
connection for a vision disability, now rated as 20 percent 
disabling effective July 26, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1985. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for pigmentary dispersion syndrome with 
angle opening glaucoma, rated as 10 percent disabling 
effective July 26, 2002.  In July 2003, the RO increased the 
rating to 20 percent disabling with the same effective date. 

The veteran requested a hearing before the Board but withdrew 
his request in April 2004. 


FINDING OF FACT

The veteran's pigmentary dispersion syndrome with angle 
opening glaucoma was first manifested in service in February 
1985; his claim for compensation for the condition was 
received by VA on July 26, 2002. 


CONCLUSION OF LAW

The criteria for an earlier effective date for service 
connection for a vision disability have not been met.  38 
U.S.C.A. § 5110(b) (1) (West 2002); 38 C.F.R. §§ 3.1, 3.115, 
3.400(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2002 and 
February 2004; and rating decisions in June 2003 and July 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir.  
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2003 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Service medical records showed that the veteran was diagnosed 
with pigmentary dispersion syndrome with angle opening 
glaucoma while serving as an air traffic controller in the 
Navy in February 1985.  He was placed on the Navy temporary 
disability retired list in November 1985 and was 
administratively discharged in January 1991 with severance 
pay.  The veteran contends that he initiated his claim in 
September 1986 when he received an examination at the VA 
Medical Center (VAMC) in Memphis, Tennessee. 

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 
38 U.S.C.A. § 5110(b) (1); 38 C.F.R. § 3.400(b).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits." 
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims -- formal and informal -- for benefits and is required 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The record showed that the veteran sought a renewal of 
prescription eye drops from the VAMC in Memphis, Tennessee, 
in July 1986.  He was examined in the eye clinic in September 
1986 and scheduled for a follow-up appointment two weeks 
later.  The examiner recorded the veteran's reported history 
of diagnosis and discharge from service for his eye 
condition.  However, there is no record of any written 
request, formal or informal, for compensation benefits at 
that time.  There is no record of any further VA treatment or 
communications from the veteran until his written request was 
received by the RO in July 2002.  

The Board concludes that the veteran's first written 
communication requesting compensation for his vision 
disability was in July 2002, more than one year from the date 
of discharge from service.  There is simply no record of a 
written communication expressing the intent to apply for 
benefits prior to July 2002.  Had the veteran believed that 
his claim was initiated in 1986, it would have been 
reasonable for him to communicate with VA in some way when no 
action was forthcoming. 

The veteran stated that he filled out authorizations to 
release medical records in 1986.  Copies of the forms are not 
in the record.  The veteran also argues that VA medical 
records in 1986 showed his intent to apply for benefits.  
However, the presence of medical evidence does not establish 
intent on the part of the veteran to seek service-connected 
benefits.  Brannon v. West, 12 Vet. App. 32 (1998).  Only 
when a formal claim has been allowed or when a formal claim 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree will a report of 
medical examination be accepted as an informal claim for 
increased benefits or to reopen a claim.  38 C.F.R. § 3.157 
(2005).  Finally, the veteran stated that a VA employee at 
the VAMC in Memphis told him in 1986 that he had "done all 
he needed to do" to initiate a claim.  The veteran appears 
to be seeking equitable relief under 38 U.S.C.A. § 503 (a) 
(West 2002).  However, the Board cannot exercise the 
equitable doctrine of estoppel to grant money benefits that 
Congress has not authorized by statute despite errors, if 
any, by VA employees.  See Owings v. Brown, 8 Vet. App. 17 
(1995), citing OPM v. Richmond, 496 U.S. 414, 424, 110 S.Ct. 
2465, 2471, 110 L.Ed.2d 387 (1990).  

There is no legal entitlement to an earlier effective date in 
this case because the effective date currently assigned is 
the earliest date that VA received a claim for compensation 
benefits.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date and that claim must be denied.


ORDER

An earlier effective date for service connection for a vision 
disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


